      Case 3:20-cv-05594-MCR-HTC Document 7 Filed 08/28/20 Page 1 of 2
                                                                           Page 1 of 2


                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                            PENSACOLA DIVISION



FREDERICK J. SCHMIDT,
         Plaintiff,

v.                                               CASE NO. 3:20cv5594-MCR-HTC

DIRECTOR/CHIEF ESMOND,
CORRECTIONS OFFICER ROLLER,
MEDICAL AT OCJ CORIZON
HEALTH SERVICES, DR. DELGATO,
         Defendants.


                                            /

                                    O R D E R

         This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 3, 2020, ECF No. 5, which recommends this case be

dismissed without prejudice for Plaintiff's abuse of the judicial process and because

he is a three-striker under 28 U.S.C. § 1915(g). Plaintiff filed an objection. ECF

No. 6.

         Having considered the Report and Recommendation and Plaintiff’s objection,

I have determined that the Report and Recommendation should be adopted.
     Case 3:20-cv-05594-MCR-HTC Document 7 Filed 08/28/20 Page 2 of 2
                                                                         Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 5, is

        adopted and incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE for Plaintiff's abuse

        of the judicial process and because he is a three-striker under 28 U.S.C.

        § 1915(g).

     (3) The Clerk is directed to close the file.

     DONE AND ORDERED this 28th day of August 2020.




                                        s/  M. Casey Rodgers
                                       M. CASEY RODGERS
                                       UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5594-MCR-HTC
